Green, J.
This is a motion to compel the clerk of this court to tax the costs in this action. The action was for forcible entry and detainer. Upon the trial the plaintiff recovered judgment for-fifty dollars, which ivas tried under the statute. The clerk refused to tax the costs upon the ground that the Municipal Court had jurisdiction of the action. While it is true that the Municipal Court has jurisdiction in an action for trespass, I find no authority giving it jurisdiction in such an action as the case at bar. The Municipal Court Act gives to that court jurisdiction in an action for an injury to property, but I am of the opinion that the action at bar is not such an injury within the meaning of the section involved. The motion to compel the clerk to tax costs is, therefore, granted.
Motion granted.